DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated Kim (US 2020/0344897 A1).
Regarding claim 1, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising: a rigid display panel (non-folding area NFA1/2 as shown FIG. 5) disposed on a substrate (SUB in FIG. 8), wherein the rigid display panel is connected to the substrate with a wavy connector (JU as shown in FIG. 10); and a flexible or foldable display panel (folding area FA in FIG. 10) disposed on the substrate (SUB in FIG. 8), wherein the flexible or foldable display panel is adjacent to the rigid display panel (see FIG. 10).  
Regarding claim 2, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising a transparent film received on the rigid display panel and the flexible or foldable display panel ([0066]).  
Regarding claim 3, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the rigid display panel is a first rigid display panel adjacent to a first edge of the flexible or foldable display panel, and the display apparatus further comprises: a second rigid display panel disposed on the substrate, adjacent to a second edge of the flexible or foldable display panel, wherein the second edge is opposite the first edge (as shown FIG. 3-4).  
Regarding claim 4, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the first rigid display panel is connected to the flexible or foldable display panel with a wavy connector, and wherein the second rigid display panel is connected to the flexible or foldable display panel with a wavy connector (as shown in FIG. 5).  
Regarding claim 5, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the second rigid display panel is connected to the substrate with a wavy connector, and wherein the first rigid display panel comprises a micro-light-emitting diode chip connected to the substrate with the wavy connector (see FIG. 3-4 and related text).  
Regarding claim 6, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the rigid display panel comprises a liquid-crystal display panel, an organic light-emitting diode panel, mini-light-emitting diode panel, a micro-light-emitting diode panel, or a nano light-emitting diode panel (see FIG. 3-4 and related text).  
Regarding claim 7, Kim shows a display apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the flexible or foldable display panel comprises a mini-light-emitting diode panel, a micro-light-emitting diode panel, or an organic light-emitting diode panel (see FIG. 3-4 and related text).  
Regarding claim 8, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising: disposing a foldable screen (as shown in FIG. 13 i.e. SSP/SP/AD) on a surface of a foldable substrate material (see FIG. 13 with respect to FIG. 9); and disposing a rigid screen on the surface of the foldable substrate material (as shown FIG. 13), wherein the foldable screen and the rigid screen are in contact and form an indistinguishable seam (see FIG. 13 i.e. by adhesive layer AD), and wherein the rigid screen is connected to the foldable substrate material with a wavy connector ( JU in FIG. 11).  
Regarding claim 9, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the rigid screen is a first rigid screen, the first rigid screen is at a first side of the surface of the foldable substrate material, and the foldable screen is at a center portion of the surface of the foldable substrate material, next to the first side (see FIG. 13).  
Regarding claim 10, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising disposing a second rigid screen on the surface of the foldable substrate material, wherein the second rigid screen is at a second side of the surface of the foldable substrate material, opposite the first side and next to the center portion, and the foldable screen and the second rigid screen are in contact and form a second indistinguishable seam (see FIG. 9 with respect to FIGs.2-3).  
Regarding claim 11, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the first rigid screen and the second rigid screen each comprise an organic light-emitting diode screen (see FIG. 9 and related text).  
Regarding claim 12, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the foldable screen comprises a micro-light- emitting diode screen or a mini-light-emitting diode screen (see FIG. 9 and related text). 
Regarding claim 13, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein filling an area above the foldable screen and between the first rigid screen and the second rigid screen with an encapsulation material (see FIG. 13 i.e. by adhesive layer AD).  
Regarding claim 16, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the first rigid screen and the second rigid screen each comprise a liquid-crystal display screen (as shown in FIG. 11).  
Regarding claim 17, Kim shows a method for making a viewing apparatus (see FIGs. 11-12 with respect to FIGs. 5 -9), comprising, wherein the foldable screen is coplanar with a backlight of the first rigid screen. wherein the foldable screen comprises a light-emitting diode screen, and wherein the first rigid screen comprises a liquid-crystal-display screen (see FIG. 9 and related text). 
 
 Allowable Subject Matter
Claims 18-20 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893